By the Court,
Beatty, J.:
This is a suit for delinquent taxes, in which the state recovered a judgment, from which, as well as from the order of the district court overruling its motion for a new trial, the defendant appeals.
As a defense to the action the defendant pleaded fraud in the assessment, alleged to consist in this, that the board of equalization added thirty-two thousand two hundred dollars to the assessed valuation of its property, without any complaint having been made to the board of under-valuation by the assessor, and without any legal evidence to support such a conclusion. As to the taxes due on the assessor’s *91valuation, a tender was pleaded. The court, however, found that the action of the board of equalization in raising the taxes was regular and valid, and gave judgment for the full amount claimed, including penalties and costs of suit.
The only question involved in the appeal is as to the correctness of this finding.
It is not pretended that the valuation, as fixed by the board, was excessive or unjust, but merely that it was invalid, because the board had no complaint or evidence before them upon which they were authorized to act. There may be a question whether any irregularity in the proceedings of the board of equalization, in raising an assessment, would constitute a good defense to a suit for taxes, unless it also appeared that the valuation so fixed was unjust; but it is not necessary to discuss that question here, because it appears that, in this case, the proceedings of the board were, as found by the district court, regular and valid.
The assessment-roll was before them, and upon that roll a certain mill and water-pipe of the defendant were assessed at thirty-five thousand dollars, and certain improvements on the mine, consisting of tramway, etc., at eight hundred dollars. Such being the case, the following written complaint was laid before them:
State of Nevada, County of Esmeralda. — To the Honorable the Board of Equalization in and for the County of Esmeralda, State of Nevada: The undersigned respectfully represents that he is a resident of the county of Esmeralda, and is now the duly elected and acting assessor of said county, and, as such is acquainted with the value of the property therein; that in his opinion, the property of the Northern Belle Mill and Mining-Company was given in at too low a figure by the superintendent thereof at the time of giving in his statement. I would, therefore, ask that the valuation of said property be raised as follows: On mill and water-pipe, from tkirty-fivo thousand dodars to seventy-five thousand dollars; on improvements on the mine, tramway, etc., from eight hundred dollars to threo thousand dollars.
All of which is respectfully submitted.
Dated at Aurora, this twentieth day of September, 1875.
DENNIS THOIIVSON,
County Assesor.
*92This, it is contended, is not a sufficient complaint under the revenue law, to authorize the board to act; because, first, it is not verified; and, second, it contains no allegation that the assessed valuation of the property is too low; but only that the valuation, as given in by the superintendent, was too low, while there is nothing to show that it was assessed as given in. In answer to the first objection, it is only necessary to say that if the word “complaint,” as used in the revenue law, is to be understood in the same sense which belongs to it as used in the civil practice act, it does not follow that it must be verified. But in fact, there is no reason for attributing to it any such sense. It is not even required, either expressly or by any necessary implication, to be in writing, and, if such was the intention-of tlio legislature, it is far from manifest on the face of the law.
What is clearly required is that some one should- complain to the board (whether orally or in writing is not prescribed) that some assessment is too high or too low, and ask to have it reduced or raised. If the complaint is of undervaluation, and the board find it necessary to raise the valuation, they must give reasonable notice to the party interested of the time when they will act in the case, and he, if ho chooses to appear, has a right to be heard and to produce evidence before the matter is decided. All these requirements of the law seem to have been substantially complied with in this case. It is true the complaint filed by the assessor did not allege directly and with scientific precision that defendant’s assessment was too low, and that its real value was the amount to which the board was asked to raise it. But it was sufficiently definite, read in connection with the assessment, to be easily understood in that sense by any man of common understanding, and it was therefore sufficient. It was never the intention of the legislature that every man who had occasion to complain of an erroneous valuation of property before the board of equalization should himself be able to file a complaint which would bear the test of a special demurrer, or that ho should employ a lawyer to do it for him. The substantial require*93ment of the law is fulfilled if the party to be affected by an increased assessment has reasonable notice and an opportunity to be heard before the board acts.
The remaining objection, that the board acted in this case without evidence is not sustained by the proof. Of course it devolved upon the defendant, the state having established a prima facie case by the introduction of the delinquent list (C. L. 3158), to prove that the board acted without evidence to justify the increased valuation. But the evidence introduced for this purpose showed that, although no witnesses were sworn and examined, the members of the board, as well as the assessor, made statements as to the value of the property in question. Whether or not the board could act upon facts within the knowledge of its members is a doubtful question, but, if the statement of the assessor was of a character to justify them in raising the assessment, as we presume it was, that Avas competent evidence.
The Iuav expressly provides that he, in person or by deputy, shall attend the sittings of the board of equalization, and that he shall have the right of making any statement touching assessments as to which there are appeals made to the board. Of course it Avas with some purpose that the assessor Avas allowed to make statements to the board, and the only purpose that can be conceived for such statements is that they shall influence the action of the board on the matters depending before them. The idea seems to have been that the statements made by the assessor in his official capacity and under the sanction of his official oath should liaA-e the force of testimony. (See sec. 15, Bev. L.; O. L. 3139.) If this is so, and we think such is the meaning of the laAv, it cannot be said that the board acted in this case without any legal evidence.
There is nothing in the cases relied upon by the appellant Avhich conflicts with the views herein expressed. The utmost extent to which they go is that the board cannot act without a complaint (not necessarily a written complaint) that the assessment is too low, nor without legal evidence *94to support the complaint. In our opinion both these requirements have been complied with in this case. (28 Cal. 107; 39 Cal. 670; 44 Cal. 323.)
The judgment of the district court is affirmed.